Supreme Court of Florida
                                  ____________

                                  No. SC18-581
                                  ____________

         HERITAGE MANOR OF MEMORIAL PARK, INC., et al.,
                         Petitioners,

                                        vs.

                            DFG GROUP, LLC, et al.,
                                 Respondents.

                                September 10, 2020

PER CURIAM.

      We initially accepted jurisdiction to review the decision of the Fourth

District Court of Appeal in DFG Group, LLC v. Heritage Manor of Memorial

Park, Inc., 237 So. 3d 419 (Fla. 4th DCA 2018), based on express and direct

conflict. See art. V, § 3(b)(3), Fla. Const. Having considered the decision of the

Fourth District and the parties’ briefs and arguments, and upon further review, we

hereby discharge jurisdiction. Accordingly, we dismiss this review proceeding.

No motion for rehearing or reinstatement will be entertained by the Court. See Fla.

R. App. P. 9.330(d)(2).

      It is so ordered.
CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ, and
COURIEL, JJ., concur.

Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      Fourth District - Case No. 4D16-2972

      (Palm Beach County)

Edward M. Ricci of Edward M. Ricci, P.A., West Palm Beach, Florida, and Bard
D. Rockenbach of Burlington & Rockenbach, P.A., West Palm Beach, Florida,

      for Petitioners

William J. Cornwell and David K. Friedman of Weiss, Handler & Cornwell, P.A.,
Boca Raton, Florida; Mitchell W. Berger of Berger Singerman LLP, Fort
Lauderdale, Florida; Fred O. Goldberg of Berger Singerman LLP, Miami, Florida;
Kenneth B. Bell, George S. LeMieux, and Lauren Vickroy Purdy of Gunster,
Yoakley & Stewart, P.A., Tallahassee, Florida,

      for Respondents




                                       -2-